545 So. 2d 443 (1989)
OCEANAIR OF FLORIDA, INC. and Oceanair Equipment, Inc., Appellants,
v.
BEECH ACCEPTANCE CORPORATION, Appellee.
No. 88-2530.
District Court of Appeal of Florida, First District.
June 16, 1989.
Rehearing Denied July 20, 1989.
James B. Curasi, Tallahassee, for appellants.
C. Everett Boyd, Jr. of Ervin, Varn, Jacobs, Odom & Ervin, Tallahassee, for appellee.
PER CURIAM.
When the parties executed and filed with the court a joint stipulation for dismissal, with prejudice, the litigation between the parties was terminated instantaneously and the trial court was without jurisdiction to thereafter act upon appellants' motion for default of the parties' settlement agreement. Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So. 2d 68 (Fla. 1978); Rule 1.420(a)(1)(ii), Fla. R.Civ.P. Appellants are not barred by the doctrine of res judicata from filing a separate action to enforce the settlement agreement. 32 Fla.Jur.2d, Judgments and Decrees, § 96, 131.
AFFIRMED.
SMITH, C.J., THOMPSON and MINER, JJ., concur.